DETAILED ACTION

Claims 1-20 are pending. Claims 1-5, 7, 8, 16, 17 and 19 have been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 06/05/2022, for the non-final office action mailed on 03/11/2022.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant’s arguments file 06/05/2022 have been considered but are moot in view of new ground(s) rejection.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Musoles et al. (US-PGPUB-NO: 2021/0294781 A1) hereinafter Fernandez, in further view of Blumenthal et al. (US-PGPUB-NO: 2005/0114837 A1) hereinafter Blumenthal and Yalla et al. (US-PAT-NO: 10,949,337 B1) hereinafter Yalla.

As per claim 1, Fernandez teaches a system comprising: one or more processors; and a memory that stores one or more programs that are configured to be executed by the one or more processors (“Some aspects include a system, including: one or more processors; and memory storing instructions that when executed by the processors cause the processors to effectuate operations of one or more of the above-mentioned process,” see Fernandez paragraph [0008]), the one or more programs including instructions to perform actions that: pre-train a neural transformer model with attention (“Some embodiments may determine an embedding vector associated with an n-gram using a model based on both the n-gram itself and the context surrounding the n-gram (e.g., other n-grams, syntax, semantics). For example, some embodiments may use neural networks models trained on a set of text of a corpus or other training data to predict n-grams based on other n-grams in a system via a set of attention values for the n-grams, where the attention values may be used to weigh or otherwise modify an output of a neural network,” see Fernandez paragraph [0067]) with a first unsupervised training dataset to learn to predict natural language text (“Some embodiments may use an unsupervised learning operation to map one or more concepts represented by vertex groups to n-grams,” see Fernandez paragraph [0076]), the first unsupervised training dataset including a plurality of sequences of natural language text (see Fernandez paragraph [0053], showing the data may be a set of natural-language text documents, see Fernandez paragraph [0105]¸showing a first and second dataset being used for training and see Fernandez paragraph [0184], showing the training dataset can include natural language); pre-train the neural transformer model with attention (“Some embodiments may determine an embedding vector associated with an n-gram using a model based on both the n-gram itself and the context surrounding the n-gram (e.g., other n-grams, syntax, semantics). For example, some embodiments may use neural networks models trained on a set of text of a corpus or other training data to predict n-grams based on other n-grams in a system via a set of attention values for the n-grams, where the attention values may be used to weigh or otherwise modify an output of a neural network,” see Fernandez paragraph [0067]) with a second unsupervised training dataset dataset to learn to predict a sequence of source code (“Some embodiments may use an unsupervised learning operation to map one or more concepts represented by vertex groups to n-grams,” see Fernandez paragraph [0076]), the second unsupervised training dataset including a plurality of sequences of source code from source code methods of a programming language (see Fernandez paragraph [0054], showing obtaining data from an application programming interface (i.e., source code methods of a programming language and see Fernandez paragraph [0105]¸showing a first and second dataset being used for training); fine-tune the neural transformer model with attention with a supervised training dataset (“After generating or updating the learning model 1210, some embodiments may perform a set of fine-tuning operations represented by the fine tune training function 1220,” see Fernandez paragraph [0186]) to learn to predict an assert statement for a given test method (see Fernandez paragraph [0151], showing the use of the machine learning which includes a neural network which can indicate predictions relevant to what is being learned (i.e., training dataset)), the supervised dataset including a plurality of test-assert triplets (see Fernandez paragraph [0138], showing the dataset can include a plurality of values including triplets of values which examiner is interpreting as test-assert triplets).
Fernandez does not explicitly teach wherein a test-assert triplet includes a test method, a focal method, and an assert statement, wherein the test method includes source code that tests the focal method, wherein the focal method is subject to the test method, wherein the assert statement tests a condition when the focal method is executed. However, Blumenthal teaches wherein a test-assert triplet includes a test method, a focal method, and an assert statement, wherein the test method includes source code that tests the focal method (see Blumenthal paragraph [0032], showing a test method testing a production method), wherein the focal method is subject to the test method (see Blumenthal paragraph [0032], showing the test method calling the production method), wherein the assert statement tests a condition when the focal method is executed (see Blumenthal paragraph [0032], showing the use of the test assertion to compare the results of the production method and the actual results).
Fernandez and Blumenthal are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fernandez’s teaching of machine learning and natural language processing for cross-context natural language model generation with Blumenthal’s teaching of testing production code by providing a common source unit having production code and test code, the test code having test methods for testing the production code to incorporate the use of a test method to test a production method (i.e., focal method) and identify results from the testing.
Fernandez modified with Blumenthal does not explicitly teach deploy the neural transformer model with attention in a software development environment to generate an assert statement for a specified test method. However, Yalla teaches deploy the neural transformer model with attention in a software development environment to generate an assert statement for a specified test method (“As further shown in FIG. 6, process 600 may include processing the software data, with the trained neural network model, to predict a set of test cases to execute for testing the software in the software development platform (block 660). For example, the device (e.g., using computing resource 224, processor 320, memory 330, storage component 340, and/or the like) may process the software data, with the trained neural network model, to predict a set of test cases to execute for testing the software in the software development platform, as described above,” see Yalla [column 20, lines 66-67 and column 21, lines 1-8]).
Fernandez, Blumenthal and Yalla are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fernandez’s teaching of machine learning and natural language processing for cross-context natural language model generation and Blumenthal’s teaching of testing production code by providing a common source unit having production code and test code, the test code having test methods for testing the production code with Yalla’s teaching of receiving historical software data and training a neural network model with the historical software data to generate a trained neural network model to incorporate the use of a neural network model in order to predict and identify software test cases to be executed for testing by identifying configurations, scripts and test targets.
  
As per claim 5, Fernandez modified with Blumenthal and Yalla teaches wherein the one or more programs include further instructions that: apply a span mask to sequences of the first unsupervised training dataset (see Fernandez paragraph [0263], shows applying a mask to n-grams (i.e., datasets)); and wherein the pre-trained neural transformer model with attention is trained to learn semantics of the natural language (see Fernandez paragraph [0205], showing the use of latent semantic analysis (LSA) which analyzes natural text for human language learning and understanding)) by replacing the span mask in a sequence with appropriate words of the natural language (see Fernandez paragraph [0225], shows replacing a first n-gram with respective updated sequences or a second n-gram.

As per claim 7, Fernandez modified with Blumenthal and Yalla teaches wherein the natural language text is English language (“For example, if a first n-gram sequence is the first phrase “celery is green” and is in a first sentence stating, “the dog does not like the fact that celery is green and crunchy,” some embodiments may provide a UI that displays the first sentence,” see Fernandez paragraph [0285]) and the source code is written in a same programming language (“For example, a decision may have been updated to indicate that the domain “stop request” includes the sequence of n-gram “cancel services,” where an indication of a stop request may cause an NLP system to stop a program using natural language processing program code (e.g., a chatbot). Some embodiments may then receive a web message indicating that an NLP system has received a client communication that includes the phrase “cancel services” and, in response, stop the execution of an NLP program code being used to communicate from the client,” see Fernandez paragraph [0331]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US-PGPUB-NO: 2021/0294781 A1), Blumenthal (US-PGPUB-NO: 2005/0114837 A1) and Yalla (US-PAT-NO: 10,949,337 B1), in further view of Tillmann et al. (US-PGPUB-NO: 2007/0033440 A1) hereinafter Tillmann.

As per claim 2, Fernandez modified with Blumenthal and Yalla teaches do not explicitly teach wherein the test method is annotated with an assert placeholder. However, Tillmann teaches wherein the test method is annotated with an assert placeholder (see Tillmann paragraph [0056], showing the use of parameterized test methods which consist of an assert statement condition to replace closed unit tests).
Fernandez, Blumenthal, Yalla and Tillmann are analogous art because they are in the same field of endeavor of neural networks. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fernandez’s teaching of machine learning and natural language processing for cross-context natural language model generation, Blumenthal’s teaching of testing production code by providing a common source unit having production code and test code, the test code having test methods for testing the production code and Yalla’s teaching of receiving historical software data and training a neural network model with the historical software data to generate a trained neural network model with Tillmann’s teaching of parameterized unit tests from specific test cases to incorporate test methods with assert statements in order to specify external behaviors for various method parameter assignments which serves as a black box specification for a class/function under test. 

As per claim 3, Fernandez modified with Blumenthal, Yalla and Tillmann teaches wherein the one or more programs include further instructions that: mine a source code repository for a plurality of test methods having a single assert statement (see Tillmann paragraph [0056], showing test methods having assert statement conditions) generating the test-assert triplets from the plurality of methods (see Fernandez paragraph [0272], showing the generation of triplets of values links to test methods).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US-PGPUB-NO: 2018/0129592 A1) in further view of Tillmann et al. (US-PGPUB-NO: 2007/0033440 A1) hereinafter Tillmann and Yalla et al. (US-PAT-NO: 10,949,337 B1) hereinafter Yalla.

As per claim 16, Li teaches a device, comprising: at least one processor and a memory; wherein the at least one processor is configured to perform actions that: detect a partially-written test method of a source code program under development in a software development environment, wherein the partially-written test method is a unit test for a focal method (see Li paragraph [0001], showing isolating code (i.e., partially-written  test method) and (“The end-to-end test code 114 is configured to test the code snippet(s) 120,” see Li paragraph [0022], where the test code snippet(s) are interpreted as the partially-written test method); identify the focal method that is subject of the partially-written test method (Each of the initial unit tests 116 is configured to test at least one of the code snippet(s) 120. Each of the mock-based unit test(s) 118 is based on (e.g., based at least in part on) a respective initial unit test,” see Li paragraph [0022], wherein the initial unit test is interpreted as the focal method); generate a source code snippet including the partially-written test method with an assert placeholder and the focal method (“Mock-based unit test generator 108 replaces method(s), which have a designated functionality, in a code snippet (e.g., in one of the code snippet(s) 120) with a wrapper function that has the designated functionality. Mock-based unit test generator 108 inserts shims and/or stubs in the wrapper function to replace behavior of the method(s) with regard to callback method(s) from one or more dependencies 110 of the code snippet(s) 120” see Li paragraph [0026], wherein the shims/stubs are interpreted as assert placeholders).
Li does not explicitly teach wherein the assert placeholder indicates a position in the partially-written test method for an assert statement. However, Tillmann teaches wherein the assert placeholder indicates a position in the partially-written test method for an assert statement (see Tillmann paragraph [0036], showing the use of placeholders within a method to indicate where in Table C of the partially-written code is called).
Li and Tillmann are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Li’s teaching of generating mock-based unit test(s) for an end-to-end test of a code snippet with Tillmann’s teaching of parameterized unit tests with behavioral purity axioms to incorporate remembering the positions of method calls according to an initial heap state representing a history of updates on the field of one or more objects.
Li modified with Tillmann does not explicitly teach invoke a neural transformer model with attention with the source code snippet to predict an assert statement for the partially-written test method; and present the predicted assert statement in the software development environment. However, Yalla teaches invoke a neural transformer model with attention with the source code snippet to predict an assert statement for the partially-written test method and present the predicted assert statement in the software development environment (“As further shown in FIG. 6, process 600 may include processing the software data, with the trained neural network model, to predict a set of test cases to execute for testing the software in the software development platform (block 660). For example, the device (e.g., using computing resource 224, processor 320, memory 330, storage component 340, and/or the like) may process the software data, with the trained neural network model, to predict a set of test cases to execute for testing the software in the software development platform, as described above,” see Yalla [column 20, lines 66-67 and column 21, lines 1-8]).
Li, Tillmann and Yalla are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Li’s teaching of generating mock-based unit test(s) for an end-to-end test of a code snippet and Tillmann’s teaching of parameterized unit tests with behavioral purity axioms with Yalla’s teaching of receiving historical software data and training a neural network model with the historical software data to generate a trained neural network model to incorporate the use of a neural network model in order to predict and identify software test cases to be executed for testing by identifying configurations, scripts and test targets.

As per claim 20, Li modified with Tillmann and Yalla teaches wherein the software development environment is an integrated development environment or source code editor (“Examples of a developer tool include but are not limited to a web development platform (e.g., Windows Azure Platform®, Amazon Web Services®, Google App Engine®, VMWare®, or Force.com®) and an integrated development environment (e.g., Microsoft Visual Studio®, JDeveloper®, NetBeans®, or Eclipse Platform™),” see Li paragraph [0025]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US-PGPUB-NO: 2018/0129592 A1), Tillmann (US-PGPUB-NO: 2007/0033440 A1) and Yalla et al. (US-PAT-NO: 10,949,337 B1) hereinafter Yalla in further view of Rotem et al. (US-PGPUB-NO: 2020/0160848 A1) hereinafter Rotem.

As per claim 17, Li modified with Tillmann and Yalla does not explicitly teach wherein the at least one processor is further configured to: perform a beam search to find the predicted assert statement, wherein the beam search uses a probability distribution from the neural transformer model with attention at each timestep to identify a next subtoken in a candidate assert statement sequence. However, Rotem teaches wherein the at least one processor is further configured to: perform a beam search to find the predicted assert statement, wherein the beam search uses a probability distribution from the neural transformer model with attention at each timestep to identify a next subtoken in a candidate assert statement sequence (“In some embodiments, such as the natural language processing example discussed above, early termination of a loop or other recurrent structure based on some condition (e.g., reaching the end of a sentence, or encountering some other end-of-sequence token) may be accomplished using predication in this manner. More generally, in some embodiments, a neural network that employs a conditional search algorithm (e.g., a beam search, such as in the context of natural language processing) may terminate a branch of a frontier of the search based on some specified output or activation value (e.g., a probability that the current token has been correctly determined exceeding or falling below some comparison value; or encountering an end-of-sequence token, such as an end of a sentence, an end of a phrase, or the like),” see Rotem paragraph [0052]).
Li, Tillmann, Yalla and Rotem are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Li’s teaching of generating mock-based unit test(s) for an end-to-end test of a code snippet, Tillmann’s teaching of parameterized unit tests with behavioral purity axioms and Yalla’s teaching of receiving historical software data and training a neural network model with the historical software data to generate a trained neural network model with Rotem’s teaching of determining whether a next operation of a plurality of operations of an artificial neural network is dependent upon a Boolean prediction value based on a representative value for a weight or an input of a node to incorporate the use of a beam search on a neural network model in order to efficiently predict and identify software test cases to be executed for testing by identifying configurations, scripts and test targets.

Claims 18 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US-PGPUB-NO: 2018/0129592 A1), Tillmann (US-PGPUB-NO: 2007/0033440 A1) and Yalla et al. (US-PAT-NO: 10,949,337 B1) hereinafter Yalla in further view of Fernandez Musoles et al. (US-PGPUB-NO: 2021/0294781 A1) hereinafter Fernandez.

As per claim 18, Li modified with Tillmann and Yalla does not explicitly wherein the neural transformer model with attention is pretrained on an unsupervised dataset of English language text and an unsupervised dataset of source code and fine-tuned on test-assert triplets. However, Fernandez teaches wherein the neural transformer model with attention is pretrained (“Some embodiments may determine an embedding vector associated with an n-gram using a model based on both the n-gram itself and the context surrounding the n-gram (e.g., other n-grams, syntax, semantics). For example, some embodiments may use neural networks models trained on a set of text of a corpus or other training data to predict n-grams based on other n-grams in a system via a set of attention values for the n-grams, where the attention values may be used to weigh or otherwise modify an output of a neural network,” see Fernandez paragraph [0067]) on an unsupervised dataset  (“Some embodiments may use an unsupervised learning operation to map one or more concepts represented by vertex groups to n-grams,” see Fernandez paragraph [0076]) of English language text (“Some embodiments may perform a set of sequential transfer learning operations by training a machine learning model using different sets of training data in a sequence. For example, some embodiments may train an instance of a machine learning model with a first set of training data,” see Fernandez paragraph [0105]) and an unsupervised dataset(“Some embodiments may use an unsupervised learning operation to map one or more concepts represented by vertex groups to n-grams,” see Fernandez paragraph [0076]) of source code (“then train the pre-trained instance with a second set of training data, where the second set of training data may be adapted to a domain-specific or user-specific set of purposes,” see Fernandez paragraph [0105]) and fine-tuned (“After generating or updating the learning model 1210, some embodiments may perform a set of fine-tuning operations represented by the fine tune training function 1220,” see Fernandez paragraph [0186]) on test-assert triplets (see Fernandez paragraph [0138], showing the dataset can include a plurality of values including triplets of values which examiner is interpreting as test-assert triplets).
Li, Tillmann, Yalla and Fernandez are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Li’s teaching of generating mock-based unit test(s) for an end-to-end test of a code snippet, Tillmann’s teaching of parameterized unit tests with behavioral purity axioms and Yalla’s teaching of receiving historical software data and training a neural network model with the historical software data to generate a trained neural network model with Fernandez’s teaching of machine learning and natural language processing for cross-context natural language model generation to incorporate the use of a neural network model in order to predict and identify software test cases to be executed for testing by identifying configurations, scripts and test targets.

As per claim 19, Li modified with Tillmann, Yalla and Fernandez teaches wherein the at least one processor is further configured to: identifying the focal method automatically by identifying a latest method call in the partially-written test method (see Yalla [column 4, lines 10-25], shows based on historical software data identification of bi-directional test cases relations with software code modules (i.e., focal method)).

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 8-15 are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Quader et al. (US-PGPUB-NO: 2022/0051126 A1) teaches classification of erroneous cell data includes performing unsupervised pre-training of a machine learning model to learn a bidirectional encoder representation of data cells, obtaining an initial training set, with labeled training examples that correlate observed cell data to correct cell data.
 Zhang et al. (US-PGPUB-NO:2021/0192321 A1) teaches learning and utilizing mappings between source code changes and regions of latent space associated with code change intents that motivated those source code changes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193